department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division beg uniform issue list se tep pa-ty legend taxpayer a taxpayer b company c plan x dear this is in response to the letter submitted on by your authorized representative in which you request letter rulings concerning the application of sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of your ruling_request taxpayer a whose date of birth was errerekreereee hi a at age kk on arerrer ere eer are rerer taxpayer a is survived by his three daughters and his surviving_spouse taxpayer b taxpayer b’s date of birth is _ in accordance with taxpayer a’s will taxpayer b was named personal representative of taxpayer a’s estate on herkeereerer eere the circuit_court county hrrr eee state of frr kerrier eran eee a court of competent jurisdiction duly appointed taxpayer b to act as the personal representative of the estate prior to his death taxpayer a was retired from company c and was a participant in plan x a plan qualified under sec_401 of the internal_revenue_code taxpayer a named his estate as beneficiary of his interest in plan x and taxpayer b consented to this beneficiary designation pursuant to article of taxpayer a’s will taxpayer b will receive all the residue and remainder of the estate of taxpayer a including the interest held by taxpayer a in plan x no amounts have been distributed to either taxpayer a’s estate or to taxpayer b from plan x article of taxpayer a’s will states that shares of company c’s stock are to be given to each of taxpayer a’s daughters this bequeath was satisfied by transferring stock shares from a taxable account of taxpayer a to his daughters in her capacity as personal representative of the estate of taxpayer a taxpayer b proposes to direct the administrator of plan x to make a single lump sum distribution of of taxpayer a’s shares in plan x to taxpayer a’s estate as personal representative of the estate taxpayer b will then distribute all of these shares to taxpayer b as taxpayer a's surviving_spouse and the recipient of all the residue and remainder of taxpayer a’s estate taxpayer b will then transfer by means of a rollover all shares of the distribution into an individual_retirement_arrangement ira that meets the requirements of sec_408 of the code such rollover will occur within sixty days of the date the distribution is made from plan x based on the above facts and representations you request the following letter rulings that taxpayer b is eligible to roll over the distribution of taxpayer a’s interest in plan x into an ira set up and maintained in her name pursuant to sec_402 of the code as long as the rollover occurs no later than the day from the date said distribution is made from plan x and that taxpayer b will not be required to include in gross_income for federal_income_tax purposes any portion of the plan x distribution that is received by taxpayer b and timely roiled over into taxpayer b’s ira in the year in which the distribution is made from plan x with respect to your ruling_request sec_402 of the internal_revenue_code provides in general that if any portion of an eligible_rollover_distribution from a plan qualified under sec_401 of the code is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph but states that this maximum limitation does not apply to a distribution transferred to an eligible_retirement_plan described in clause i or ii of sec_402 sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or ii for a period of years or more and b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 of the code qualified_plan iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_402 of the code provides generally that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed similarly sec_1_402_c_-2 question and answer of the income_tax regulations states that if an eligible_rollover_distribution is paid to an employee and the employee contributes all or any part of the eligible_rollover_distribution to an eligible_retirement_plan no later than the day following the date the employee received the distribution the amount contributed is not currently includible in gross_income sec_1_402_c_-2 q a of the regulations further states that because the amount withheld as income_tax under sec_3405 of the code is considered an amount distributed under sec_402 an amount equal to all or any portion of the amount withheld can be contributed as a rollover to an eligible_retirement_plan within the day period in addition to the net amount of the eligible_rollover_distribution received by the employee sec_402 of the code provides in general that if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee ‘ u039 sec_1_402_c_-2 of the regulations q a provides generally that if a distribution attributable to an employee is paid to the employee’s surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee thus a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution if it meets the applicable_requirements of sec_402 and and the associated regulations sec_1_402_c_-2 of the regulations q a b provides that any amount that is paid before january of the year in which the employee attains or would have attained age will not be treated as required under sec_401 and thus is an eligible_rollover_distribution if it otherwise qualifies with respect to your ruling_request generally if a decedent’s qualified_plan assets pass through a third party eg an estate_or_trust and then are distributed to the decedent’s surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus in general said surviving_spouse will not be eligible to roll over the qualified_plan proceeds into her own ira however in this case taxpayer b as the sole beneficiary and personal representative of taxpayer a’s estate proposes to have plan x issue a check representing the entire_interest of taxpayer a in plan x to taxpayer b as personal representative of taxpayer a’s estate taxpayer b then proposes that taxpayer a’s interest in plan x will then be distributed to her and then contributed to an ira established and maintained in her name this contribution to her own ira will be made within days of the date the distribution is made from plan x thus all actions necessary to accomplish the rollover will be carried out by and at the bequest of taxpayer b under the circumstances presented in this ruling_request the service will treat taxpayer b taxpayer a’s surviving_spouse as having acquired the plan x proceeds directly from taxpayer a and not from taxpayer a’s estate therefore taxpayer b qualifies as a spouse under sec_402 of the code and is eligible to roll over those proceeds to her own ira assuming the distribution otherwise qualifies as provided in sec_1_402_c_-2 q a taxpayer b may rollover an amount equal to the entire amount withheld as income_tax in addition to the amount that will actually be received from plan x furthermore inasmuch as the entire amount received from plan x by taxpayer b including the amount withheld will be timely contributed to an ira no portion of the plan x proceeds will be taxable in the year it will be distributed from plan x thus with respect to your ruling requests we conclude as follows that taxpayer b is eligible to roll over the distribution of taxpayer a’s interest in plan x into an ira set up and maintained in her name pursuant to code sec_402 as long as the rollover occurs no later than the distribution is made from plan x day from the date said 9005iv that taxpayer b will not be required to include in gross_income for federal_income_tax purposes for the year in which the distribution from plan x is made any portion of the distribution from plan x that is timely rolled over into taxpayer b’s ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling assumes that plan x is qualified within the meaning of code sec_401 and its trust tax-exempt under code sec_501 at all times relevant thereto it assumes that the ira set up and maintained in the name of taxpayer b to receive the rollover_contribution of taxpayer a’s benefit from plan x meets the requirements of code sec_408 this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions regarding this ruling you may contact kkekekerereekerererrere ree rere eere rereererererer sincerely yours donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of letter
